The opinion of the court was delivered by
Heed, J.
Before reaching the question discussed in the brief of the .counsel for the prosecutors, which was directed to the regularity of the proceedings below, we are confronted by a preliminary difficulty. It is perceived that nothing in the shape of a final determination by the court below had been reached.
While- the suit before the magistrate was still in fieri it was carried to this court by command of this writ of certiorari. The question whether the allowance of the writ at this stage of the proceedings was not premature is obviously of importance, for if a writ can be sued out at each stage of the proceedings at which an irregularity is suspected to exist, the suit is capable of being subjected to a prolonged and tortuous career.
Section 18 of the Vice and Immorality act provides that no conviction shall be removed by certiorari, but provides for an appeal to the Court of Quarter Sessions.
But it is urged that where there is an absence of jurisdiction a writ will be allowed to review an intermediate step. It is true that in two instances the practice has grown into law of permitting a review by certiorari before judgment if there appears in the proceedings such irregularity as deprives the special tribunal before which they are taken, of jurisdiction.
The two instances to which allusion is made are, first, proceedings under the. Forcible Entry and Detainer act, and, second, summary proceedings under the Landlord and Tenant act. These two are treated as exceptional.
State, Elder, pros., v. District Medical Society of Hudson County, 6 Vroom 200. In this case it was ruled that in cases other than these a writ of certiorari would not be allowed be*480fore judgment in eases which could not be continued or completed in this court. In the subsequent case of State, Hoxsey, pros., v. City of Pederson, 11 Vroom 186, the operation of this rule was restricted to those cases in which the writ of certiorari operated as a writ of error.
By the rule announced in this case, the court may interpose at any stage in a proceeding not of this character. In the review of the action of corporations the writ can be invoked previous to the final exercise of power, if the proceedings already show that such final exertion of power must be illegal. The case under consideration does not fall within this class of proceedings. A conviction and judgment are essential for the groundwork of an application for the writ, and this writ must be dismissed as improvidently allowed.